Citation Nr: 1242179	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE
Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative joint disease and paravertebral muscle spasms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1975 to May 1975, from February 2003 to January 2004, and from November 2006 to July 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran was granted service connection for his low back disability, currently rated at 10 percent, in June 2008.  He was most recently provided VA compensation examinations in June 2010 to assess the severity of his back disability.  During the June 2010 examination, the Veteran reported a pain level of 9 out of 10, difficulty sleeping due to pain, and radiating pain to the hips and legs.  He also states he has suffered from incapacitating episodes due to intervertebral disc syndrome (IVDS) and was prescribed bed rest from a civil neurologist.  The Veteran uses such assistive devices as a cane and back brace.  Following this examination, the RO granted separate disability ratings for L5-S1 radiculopathy and left L5 root irritation.  However, a higher rating for the low back disability was not granted.  


In the October 2012 Appellant's Brief submitted by the Veteran's representative, it was noted that the Veteran's back disability is more severe than initially rated and "continues to worsen."  Given that over two years have passed since the most recent VA compensation examination discussing the Veteran's relevant symptoms associated with his low back disability, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Board notes that the most recent private and VA treatment records associated with the Veteran's claims file are dated from March 2008 and April 2009, respectively.  Given the frequency with which the Veteran previously sought treatment for his back, any additional private treatment records from Dr. Romero, dated from March 2008 to the present, and VA treatment records from the San Juan VA Medical Center, dated from April 2009 to the present, should be obtained for consideration in the Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional private treatment records from Dr. Romero, or any other private treatment provider, dated from March 2008 to the present.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.


2.  Obtain any additional VA treatment records from the VA Medical Center in San Juan, Puerto Rico, dated from April 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his lumbar spine degenerative joint disease and paravertebral muscle spasms.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine degenerative joint disease and paravertebral muscle spasms.

The examiner should identify any orthopedic and neurological findings related to this service-connected disability and fully describe the extent and severity of those symptoms.  The examiner should specify whether muscle spasm or guarding has caused an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The examiner should report the range of motion of the lumbar spine, in degrees.  The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

If the Veteran indicates that he cannot demonstrate his range of motion due to pain, the examiner should comment as to whether such an assertion is adequately supported by objective evidence.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


